       Case 4:20-cv-00975 Document 24 Filed on 12/01/20 in TXSD Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 AISHA WRIGHT,                                   §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §              CIVIL ACTION H-20-975
                                                 §
 TRANSPORTATION COMMUNICATION                    §
 UNION/IAM,                                      §
                                                 §
      Defendant.                                 §

                                              ORDER

        Pending before the court is a memorandum and recommendation (“M&R”) by Magistrate

Judge Christina A. Bryan. Dkt. 23. Judge Bryan recommends granting defendant Transportation

Communication Union/IAM’s (“TCU/IAM”) motion to dismiss (Dkt. 13). Id. Objections to the

M&R were due on November 19, 2020, but none were filed. “When no timely objection is filed,

the court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” See Fed. R. Civ. P. 72(b) advisory committee’s note to 1983

addition. Having reviewed the motion, M&R, and applicable law, the court finds no clear error.

        Accordingly, the M&R (Dkt. 23) is ADOPTED IN FULL, and TCU/IAM’s motion to

dismiss (Dkt. 13) is GRANTED. Plaintiff Aisha Wright’s complaint (Dkt. 1) is DISMISSED

WITH PREJUDICE.

        Signed at Houston, Texas on December 1, 2020.




                                              _________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge
